DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 21 May 2021 are acceptable. 

Claim Status:

1c.	Claims 1-43 are pending and under consideration. 

Specification:
2.	The disclosure is objected to because of the following informalities:
2a.	The Brief Description of the Drawings for Figure 6 at page 9 of the specification is missing a reference and description of Figure 6E.
	Appropriate correction is required.

 Claim Rejections - 35 U.S.C. § 112 [d]:

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 41 and 42 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 recites, “[t]he method of claim 40, wherein the method is effective to treat the ulcerative colitis”.  However, the goal of the preamble of claim 40 is to treat moderately to severely active ulcerative colitis.  Therefore, ulcerative colitis is already treated in claim 40 and claims 41 and 42 do not further limit claim 40. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting Rejections, Statutory:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4b.	Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-40, 45-52 of co-pending application 17/325,743, (same inventors).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a method of treating an inflammatory disease, (Crohn’s disease, ulcerative colitis) in a patient, the method comprising: a) administering a first co-therapeutically effective amount of an IL-23 inhibitor, (anti-IL-23p19); and b) administering a second co-therapeutically effective amount of a TNF-α inhibitor, (anti-TNF-α antibody), wherein the method is effective to treat the inflammatory disease and the patient shows a clinical response; wherein the anti-IL-23 antibody is guselkumab, (SEQ ID NOs: 1-10) and the anti-TNF-α antibody is golimumab, (SEQ ID NOs: 11-20). The only difference is that the instant claims recite clinically safe amount”. However, the instant specification teaches clinical study to evaluate the efficacy and safety of combination therapy with Guselkumab and Golimumab in participants with moderately to severely active ulcerative colitis, (see example 6).  The specification of the ‘743 application also does not specifically define a “clinically safe amount”.  However, the claims of the instant application and the ‘743 administer the two inhibitors in the same ratios and amounts.
With respect to claims 45-46 of the ‘743 application, the claims are drawn to a pharmaceutical product comprising an IL-23 inhibitor and an anti-TNF-α and the instant claims encompass a method of treatment comprising administering said IL-23 inhibitor and an anti-TNF-α.
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The ‘743 application is not a divisional application of the instant application, and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species 


Claim Rejections - 35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5a.	Claims 1-6, 9-12, 15-17, 31-34, 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ariaans et al (WO 2013/087911, published on 20 June 2013), in view of Reichert et al, (WO 2014/004436, published 03 January 2014).

The instant claims 1-6, 9-12, 15-17, 31-34, 36-39 encompass a method of treating an inflammatory disease, (Crohn’s disease, ulcerative colitis) in a patient, the method comprising: a) administering a first co-therapeutically effective amount of an IL-23 inhibitor, (anti-IL-23p19); and b) administering a second co-therapeutically effective amount of a TNF-α inhibitor, (anti-TNF-α antibody), wherein the method is effective to treat the inflammatory disease and the patient shows a clinical response; wherein the anti-IL-23 antibody is guselkumab, (claims 9, 11-12) and the anti-TNF-α antibody is golimumab, (claims 10-12).  
Ariaans et al teach numerous anti anti-TNF-α antibodies, including golimumab, (see pages 11, 14, SEQ ID Nos:6 and 7). The reference teaches that the anti-TNF-α antibodies are used to treat inflammatory bowel diseases, such as ulcerative colitis and Crohn’s disease at 0.01-1000 mg doses, (see table 2, and paragraphs 0090-0091, 0135). With respect to claims 10-12, the instant specification teaches that SEQ ID NO:11-18 are the heavy and light chain sequences for golimumab, and the Ariaans et al reference teaches said heavy and light variable chains for golimumab, (see SEQ ID NOs: 6, 7 and figures 2F and 2G of Ariaans et al). With respect to claim 2, the Ariaans et al reference teaches that analysis of a representative endoscopic picture of the colitis score is performed, (see 250, figure 14). 
However, the Ariaans et al reference does not teach that inflammatory bowel diseases, such as ulcerative colitis and Crohn’s disease are treated with combination 
Reichert et al teach numerous anti-IL-23 antibodies including guselkumab, (see table on pages 43-45 and SEQ ID NOs: 36-45).  The reference teaches that the anti-IL-23 antibodies are used to treat inflammatory bowel diseases, such as ulcerative colitis and Crohn’s disease, (0017, 105, claims 1, 13, 24). The Reichert et al reference teaches that SEQ ID NOs: 42-45 are the heavy and light variable chains for guselkumab, which are identical to instant SEQ ID NOs: 7-10. The Reichert et al teach administration regimen and dosages, (see 099-0100).  Reichert et al teach that the anti-IL-23 antibodies may be used in combination with one or more antagonists of other cytokines (e.g., antibodies) (page 29, 00107).  Reichert et al state that the anti-IL23 antibodies may be administered before, concurrently with, or after administration of the other antagonist (page 29, 00107).
With respect to claims 15-17, 31-33, 36-38, one skilled in the art would have been able to design the regimen and schedule to administer the recited antibodies. Thus, a person of ordinary skill in the art would have both the motivation and the ability to optimize these parameters in order to practice the most effective methods of treatment.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
  
	Therefore, it would have been obvious to one skilled in the art to modify the method of treating inflammatory bowel disease (ulcerative colitis and Crohn’s disease) by administering the anti-TNF-α antibody as taught by Ariaans et al by also administering the anti-IL-23 antibody of Reichert et al. The person of ordinary skill would have been motivated to make that modification to enhance treatment effects/results. The person of ordinary skill in the art reasonably would have expected success because the anti-TNF-α antibody and anti-IL-23 antibody are each separately successful in prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06. See also, Ecolab, Inc. v. FMC Corp., 569 F.3d 1335 (Fed Cir. 2009) wherein a combination of known elements is prima facie obvious if an ordinarily skilled artisan recognizes an apparent reason to combine those elements and has the technical knowledge to do so. 
Thus, the combination of known elements would have been prima facie obvious if an ordinarily skilled artisan would have recognized an apparent reason to combine those elements and would have known how to do so, see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 
5b.	Claims 1-7, 9-12, 15-17, 31-34, 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tursi et al, (Journal of Gastrointestinal and Liver Diseases, September 2017, Vol. 26, No. 3, pages 239-244), in view of Allocca et al, (Best Practice & Research Clinical Gastroenterology, April 2018, Vol.32-33, pages 95-102). 
The instant claims 1-7, 9-12, 15-17, 31-34, 36-39 encompass a method of treating an inflammatory disease, (Crohn’s disease, ulcerative colitis) in a patient, the 
	Tursi et al teach that golimumab, (an anti-TNF-α antibody), is used to treat ulcerative colitis and that maintenance of remission in UC, defined as Mayo score ≤2, at 6-month follow-up, (see abstract). The reference teaches that patients were previously treated with infliximab, (another anti-TNF-α antibody) and that C-reactive protein (CRP) and fecal calprotectin (FC) levels, Mayo score and Mayo score for endoscopy were analyzed, (see page 240, column 1 and table 1). With respect to claims 10-12, the instant specification teaches that SEQ ID NO:11-18 are heavy and light chain sequences for golimumab. The reference teaches that that 200 mg at week 0 and 100 mg at week 2 of golimumab was administered, (see page 240, column 1). 
However, the Tursi et al reference does not teach that inflammatory bowel diseases, such as ulcerative colitis and Crohn’s disease, are treated with combination therapy comprising administering anti-TNF-α antibody, (golimumab) and anti-IL-23 antibody, (guselkumab). 
Allocca et al teach numerous anti-IL-23 antibodies including guselkumab, for the treatment of inflammatory bowel diseases, such as ulcerative colitis and Crohn’s disease, (abstract and page 98). The instant specification teaches that SEQ ID NO:1-8 
With respect to claims 15-17, 31-33, 36-38, one skilled in the art would have been able to design the regimen and schedule to administer the recited antibodies. Thus, a person of ordinary skill in the art would have both the motivation and the ability to optimize these parameters in order to practice the most effective methods of treatment.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
  
Therefore, it would have been obvious to one skilled in the art to modify the method of treating inflammatory bowel disease (ulcerative colitis and Crohn’s disease) by administering the anti-TNF-α antibody (golimumab) as taught by Tursi et al by also administering an anti-IL-23 antibody as taught by Allocca et al. The person of ordinary skill would have been motivated to make that modification to enhance treatment effects/results. The person of ordinary skill in the art reasonably would have expected success because the anti-TNF-α antibody and anti-IL-23 antibody are each separately successful in treating inflammatory bowel disease (ulcerative colitis and Crohn’s disease).  Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06. See also, Ecolab, Inc. v. FMC Corp., 569 F.3d 1335 (Fed Cir. 2009) wherein a 

Thus, the combination of known elements would have been prima facie obvious if an ordinarily skilled artisan would have recognized an apparent reason to combine those elements and would have known how to do so, see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

Conclusion:
6.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        08 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647